United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Oakland, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1061
Issued: August 14, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 7, 2014 appellant filed a timely appeal of a February 19, 2014 decision of the
Office of Workers’ Compensation Programs (OWCP) finding that he had abandoned his request
for an oral hearing. Because over 180 days elapsed between the most recent merit decision dated
August 5, 2013 to the filing of this appeal, the Board lacks jurisdiction to review the merits of
appellant’s claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether appellant abandoned his request for an oral hearing before an
OWCP hearing representative.
FACTUAL HISTORY
On May 11, 2011 appellant, then a 48-year-old letter carrier, filed a traumatic injury
alleging that he broke his left arm when he tripped in the performance of duty. On June 1, 2011
OWCP accepted his claim for a closed fracture of the upper end of the humerus. It later accepted
left shoulder adhesive capsulitis. Appellant’s attending physician, Dr. Stephen R. Viess, a

Board-certified
June 14, 2011.

orthopedic

surgeon,

performed

a

left

shoulder

hemiarthroplasty

on

On February 17, 2012 Dr. Viess performed a resection arthroplasty of the left shoulder
due to infection. On April 11, 2012 he diagnosed appellant with left shoulder recurrent septic
arthritis and performed irrigation and debridement of appellant’s left shoulder. Dr. Viess
supported appellant’s total disability for work and the need for additional surgery.
OWCP referred appellant for a second opinion examination on August 22, 2012. In a
report dated September 28, 2012, Dr. Aubrey A. Swartz, a Board-certified orthopedic surgeon,
found that appellant was capable of modified duty.
OWCP referred appellant for vocational rehabilitation counseling. Appellant returned to
two hours of modified work on February 19, 2013.1
On May 23, 2013 Dr. Viess recommended a reverse total shoulder arthroplasty and found
that appellant was totally disabled beginning May 24, 2013. Appellant filed a claim for
wage-loss compensation from May 23 through June 14, 2013. OWCP requested additional
medical evidence in support of his claim for total disability on June 24, 2013. Dr. Viess
examined appellant on July 2, 2013 and stated that appellant had pain and swelling due to his
severe shoulder injury, infection and lack of a shoulder joint. He again recommended surgery
and opined that appellant was totally disabled.
By decision dated August 5, 2013, OWCP denied appellant’s claim for wage-loss
compensation for the period May 23 to June 14, 2013.
On September 1, 2013 appellant requested an oral hearing before an OWCP hearing
representative. In a letter dated December 18, 2013, the Branch of Hearings and Review
informed him that a telephonic hearing was scheduled for February 3, 2014 at 1:45 p.m. Eastern
Standard Time (EST) and provided him with the telephone number and the passcode. This letter
was mailed to appellant’s address of record.
On January 7, 2014 Dr. James Kelly, a Board-certified orthopedic surgeon, performed a
left shoulder reverse replacement.
By decision dated February 19, 2014, the Branch of Hearings and Review found that a
telephone hearing was scheduled for February 3, 2014. Appellant received written notice of the
hearing, but failed to appear. The Branch of Hearings and Review found no evidence that he
contacted OWCP either prior to or subsequent to the scheduled hearing to explain his failure to
appear and thus he abandoned his request for a hearing.

1

OWCP issued a preliminary determination that appellant received an overpayment of compensation in the
amount of $478.61 as he returned to two hours of work on February 19, 2013 and continued to receive compensation
for total disability through March 9, 2013. By decision dated May 17, 2013, it administratively terminated the
collection of the debt.

2

LEGAL PRECEDENT
Section 8124(b)(1) of FECA provides the right to a hearing before an OWCP hearing
representative, stating:
“Before review under section 8128(a) of this title, a claimant for compensation
not satisfied with a decision of the Secretary under subsection (a) of this section is
entitled, on request made within 30 days after the date of the issuance of the
decision, to a hearing on his claim before a representative of the Secretary.”2
A claimant who has received a final adverse decision by OWCP may obtain a hearing by
writing the address specified in the decision within 30 days of the date of the decision for which
a hearing is sought.3 Unless otherwise directed in writing by the claimant, OWCP’s hearing
representative will mail a notice of the time and place of the hearing to the claimant and any
representative at least 30 days before the scheduled date.4 OWCP has the burden of proving that
it mailed to appellant and his representative a notice of a scheduled hearing.5
The authority governing abandonment of hearings rests with OWCP’s regulations, which
provide in pertinent part as follows:
“A claimant who fails to appear at a scheduled hearing may request in writing
within 10 days after the date set for the hearing that another hearing be scheduled.
Where good cause for failure to appear is shown, another hearing will be
scheduled and conducted by teleconference. The failure of the claimant to request
another hearing within 10 days or the failure of the claimant to appear at the
second scheduled hearing without good cause shown shall constitute
abandonment of the request for a hearing.”6
ANALYSIS
Following OWCP’s August 5, 2013 decision denying his claim for compensation,
appellant requested an oral hearing on September 1, 2013 before an OWCP hearing
representative. By letter dated December 18, 2013, the Branch of Hearings and Review
informed him that a telephonic hearing was scheduled for February 3, 2014 at 1:45 p.m. EST. It
provided appellant with the telephone number and the passcode to call in at the time of the
hearing and mailed it to his address of record. Appellant did not request a postponement, failed
to call in at the time of the scheduled hearing and failed to provide any explanation for such
2

5 U.S.C. § 8124(b)(1).

3

20 C.F.R. § 10.616(a).

4

Id. at 10.617(b).

5

See Michelle R. Littlejohn, 42 ECAB 463 (1991); see also K.D., Docket No. 11-77 (issued August 18, 2011).

6

20 C.F.R. § 10.622(f); see Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Review of the
Written Record, Chapter 2.1601.6(g) (October 2011). See also M.F., Docket No. 14-128 (issued March 18, 2014).

3

failure within 10 days of the scheduled date of the hearing.7 All three conditions for
abandonment are met. The Board finds that appellant abandoned his request for an oral hearing.
The Board will therefore affirm the hearing representative’s February 19, 2014 decision.
CONCLUSION
The Board finds that appellant abandoned his September 1, 2013 request for an oral
hearing before an OWCP hearing representative.
ORDER
IT IS HEREBY ORDERED THAT the February 19, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 14, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

Absent evidence to the contrary, a letter properly addressed and mailed in the ordinary course of business is
presumed to have been received. This is known as the “mailbox rule.” See James A. Gray, 54 ECAB 277 (2002).
The December 18, 2013 OWCP letter was sent to appellant’s address of record and is presumed to have been
received by his absent any notice of nondelivery.

4

